—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered February 15, 1996, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The jury had ample basis upon which to reject defendant’s testimony. Even if that testimony were accepted, his own explanation negates his claim of temporary lawful possession (People v Banks, 76 NY2d 799; People v Snyder, 73 NY2d 900).
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. In any event, the argument lacks merit.
We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Ellerin, Wallach, Williams and Andrias, JJ.